Citation Nr: 1227304	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  09-20 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel











INTRODUCTION

The Veteran had active military service from February 1943 to March 1946.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In his June 2009 substantive appeal, the Veteran indicated that he would like to testify at a Board hearing at the local VA office.  He was scheduled for a Travel Board hearing in May 2012, but, prior to the hearing, the Veteran's spouse informed VA that the Veteran was unable to attend the hearing at that time and requested that his hearing be rescheduled.  The motion to reschedule was granted by the Acting Veterans Law Judge who had been designated to conduct the May 2012 hearing.  As such, the Veteran should be rescheduled for the next available Travel Board.
 
Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO in Phoenix, Arizona.  He should be notified of the date and time of the hearing, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


